                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:12CR00391

        vs.
                                                        MEMORANDUM AND ORDER
 JOHN WAYS, JR.

                      Defendant.


       This matter is before the Court on Defendant’s Motion to Vacate under 28 U.S.C

§ 2255. Filing No. 755. John Ways, Jr. (“Defendant”) has also filed a Motion to Dismiss

Count II of the Indictment based on the District Court’s Lack of Subject Matter Jurisdiction,

a Motion to dismiss Count II of the Indictment, two Motions to Amend, and a

Miscellaneous Motion. Filing Nos. 779, 780, 786, 787, 807. The Court initially reviewed

this case and ordered the Government to file its answer. Filing No. 767.

I.     BACKGROUND

       Defendant was indicted for drug and money related offenses in the United States

District Court for the District of Nebraska after the Bureau of Alcohol, Tobacco, and

Firearms (“ATF”) began an investigation into Defendant’s Exotica shops for illegal

contraband and drug paraphernalia. Filing No. 707. ATF agents served multiple search

warrants on Defendant’s Exotica shops and residence which resulted in the discovery of

numerous drug paraphernalia items, drug substances offered for sale, firearm

ammunition, financial records, and money. Filing No. 707. In April 2013, he was charged

with four counts: conspiracy to sell drug paraphernalia in violation of Title 21 U.S.C. § 846

(Count I); conspiracy to distribute Schedule I controlled substances in violation of Title 21


                                             1
U.S.C. § 846 (Count II); conspiracy to commit money laundering in violation of Title 18

U.S.C. § 1956(a)(1)(B)(i), (ii) (Count III) ; and being a felon in passion of ammunition in

violation of Title 18 U.S.C. § 922(g)(1) (Count IV) for offenses that occurred between April

2012 and December 2012. Filing No. 157.

       After a thirteen-day trial, the jury returned a verdict of guilty against Defendant on

all four counts. Filing No. 473. The jury also returned a verdict of forfeiture. On December

31, 2014, the Court entered a preliminary order of forfeiture. Filing Nos. 587, 588. On

March 27, 2014, the Court sentenced Defendant to 36 months’ imprisonment on Count I,

180 months’ imprisonment on Counts II and III, respectively, and 120 months’

imprisonment on Count IV, all to run concurrently. Filing No. 623. Judgment, including a

final order of forfeiture, was entered on March 30, 2014. Filing No. 623. Following

sentencing, Defendant directly appealed his conviction to the United States Court of

Appeals for the Eighth Circuit (“Eighth Circuit”). Filing No. 625. The Eighth Circuit

reversed Defendant’s conviction on Count IV and affirmed the Court’s judgment on the

remaining counts. Filing No. 707.

       In his brief in support of his motion to vacate, Defendant asserts over one-hundred

causes of action stemming from both ineffective assistance of counsel and prosecutorial

misconduct claims. Filing No. 755. A majority of the asserted causes of action are either

claims that were required to be brought on direct appeal and/or frivolous. Therefore, the

Court will address Defendant’s viable claims in two groupings—ineffective assistance of

counsel and prosecutorial misconduct claims. Defendant’s viable claims stemming from

ineffective assistance of counsel include his counsel’s failure to pursue an innocent intent

defense, failure to show that Defendant was not guilty of money laundering for using an



                                             2
alias, and failure to call material manufactures as witnesses. His claims stemming from

prosecutorial misconduct are that the Government planted illegal controlled substances

into Defendant’s discovery box, the Government planted evidence into Defendant’s

company, Nkosi Inc.’s, bank accounts in order to seize them, and the Government

knowingly let false testimony be used by its expert witness.

II.    LAW

       A.     INEFFECTIVE ASSISTANCE OF COUNSEL

       Under 28 U.S.C. § 2255, a federal prisoner has “an avenue for relief if his ‘sentence

was imposed in violation of the Constitution or laws of the United States, or . . . was in

excess of the maximum authorized by law.’” King v. United States, 595 F.3d 844, 852

(8th Cir. 2010) (quoting 28 U.S.C.A. § 2255(a)). Ineffective assistance of counsel issues

were appropriately raised in collateral proceedings. See United States v. Hughes, 330

F.3d 1068, 1069 (8th Cir. 2003). “The right to counsel is a fundamental right of criminal

defendants; it assures the fairness, and thus the legitimacy, of our adversary process.”

Kimmelman v. Morrison, 477 U.S. 365, 374 (1986).               Under the Fifth and Sixth

Amendments, a criminal defendant is entitled to assistance of counsel at trial and at his

first appeal of right. See Gideon v. Wainwright, 372 U.S. 335, 344 (1963); Evitts v. Lucey,

469 U.S. 387, 392-93 (1985) (the fundamental right to effective assistance of counsel

extends to a criminal defendant’s first appeal of right). The right to counsel includes the

right to reasonably effective counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984).

In order to make out a claim of ineffective assistance, a petitioner must satisfy the familiar

Strickland standard, “which requires a showing ‘that his lawyer’s performance fell below

the minimum standards of professional competence (deficient performance) and that



                                              3
there is a reasonable probability that the result of the proceedings would have been

different if his lawyer had performed competently (prejudice).’” King v. United States, 595

F.3d at 852 (quoting Alaniz v. United States, 351 F.3d 365, 367-68 (8th Cir. 2003)).

       Deficient performance “is that which falls below the ‘range of competence

demanded of attorneys in criminal cases.’” Sinisterra v. United States, 600 F.3d 900, 906

(8th Cir. 2010) (quoting Strickland, 466 U.S. at 687). “The standard is an objective one,

viewed in light of professional norms prevailing when the representation took place.” Id.;

Bobby v. Van Hook, 130 S. Ct. 13, 16 (2009) (per curiam). We must consider “whether

counsel’s assistance was reasonable considering all the circumstances.” Strickland, 466

U.S. at 688. The reasonableness of counsel’s challenged conduct must be judged on the

facts of the particular case, viewed as of the time of counsel’s conduct. King, 595 F.3d

at 853.

       To establish prejudice under Strickland, a petitioner must “demonstrate that there

is a reasonable probability that, but for counsel’s claimed unprofessional errors, the result

of the proceeding would have been different.” Christenson v. Ault, 598 F.3d 990, 996

(2010). In the sentencing context, prejudice can be found with a showing that, had an

argument been presented, a defendant likely would have received a much shorter

sentence. King, 595 F.3d at 852-53. “An error increasing a defendant’s sentence by as

little as six months can be prejudicial within the meaning of Strickland.” Alaniz, 351 F.3d

at 368; see also United States v. Spigner, 416 F.3d 708, 711 (8th Cir. 2005); King, 595

F.3d at 853-54.




                                             4
       B.     PROSECUTORIAL MISCONDUCT

       Prosecutors have broad discretion to enforce criminal laws. United States v.

Armstrong, 517 U.S. 456, 456 (1996). Prosecutorial discretion is a well-established facet

of our criminal justice system. United States v. Beede, 974 F.2d 948, 952 (8th Cir. 1992)

(“[P]rosecutors must remain free to exercise their prosecutorial discretion with respect to

the charging decision.”).    A “‘presumption of regularity supports’ their prosecutorial

decisions and, ‘in the absence of clear evidence to the contrary, courts presume that they

have properly discharged their official duties.’” Armstrong, 517 U.S. at 464 (quoting

United States v. Chem. Found., Inc., 272 U.S. 1, 14–15 (1926)). “In the ordinary case,

‘so long as the prosecutor has probable cause to believe that the accused committed an

offense defined by statute, the decision whether or not to prosecute, and what charge to

file or bring before a grand jury, generally rests entirely in his discretion.’” Id. (quoting

Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978)).

       Of course, prosecutorial discretion is subject to constitutional constraints. Id.

(noting that one of these constraints is imposed by the equal protection component of the

Fifth Amendment Due Process Clause). “[P]rosecutorial discretion has limits; it violates

the Due Process Clause for a prosecutor to engage in vindictive prosecution—to punish

a defendant for exercising her statutory or constitutional rights.”       United States v.

Goodwin, 457 U.S. 368, 372 (1982); see also United States v. Williams, 793 F.3d 957,

963 (8th Cir. 2015).

       Also, a guilty plea bars many claims, “including some ‘antecedent constitutional

violations’ related to events (say, grand jury proceedings) that had ‘occurred prior to the

entry of the guilty plea.’” Class v. United States, 138 S. Ct. 798, 804–05 (2018) (quoting



                                             5
Blackledge v. Perry, 417 U.S. 21, 30 (1974)). Such case-related constitutional defects

can be cured through a new indictment by a properly selected grand jury.           See id.

Allegations of prosecutorial misconduct before the grand jury are subject to harmless

error review. See United States v. Mechanik, 475 U.S. 66, 72–73 (1986). “Where the

use of known perjury involves prosecutorial misconduct, it constitutes corruption of the

truth-seeking function of the trial process.” Lindhorst v. United States, 658 F.2d 598, 602

(8th Cir. 1981) (quotation omitted).

III.   DISCUSSION

       A. INEFFECTIVE ASSISTANCE OF COUNSEL

       The Court will allow a hearing on these allegations by the defendant. Further, the

Court will appoint counsel to represent the defendant on his ineffective assistance claims.

       B. PROSECUTORIAL MISCONDUCT

       The Court finds that Defendant’s prosecutorial misconduct claims lack merit.

Defendant has not shown that the Government engaged in any action which amounts to

prosecutorial misconduct. Defendant’s most viable claims allege that the Government

planted illegal controlled substances into Defendant’s discovery box, that the Government

planted evidence into Defendant’s company, Nkosi Inc.’s, bank accounts in order to seize

them, and that the Government knowingly let false testimony be used by its expert

witness. Among others, the Defendant argues that the Government intentionally placed

false evidence including illegal controlled substances in Defendant’s discovery and false

information into Defendant’s corporate bank accounts. Additionally, he alleges that the

Government permitted its expert witnesses to commit perjury at his trial. The Court finds

that all of Defendant’s prosecutorial misconduct claims are frivolous. There does not exist



                                            6
any evidence either at trial or on appeal that supports these claims. Accordingly, the

Court finds that Defendant’s claims are without merit.

IV.   CONCLUSION

      The Court finds that Defendant’s motion to vacate under 28 U.S.C. § 2255 should

be denied as to all claims except ineffective assistance of counsel. Accordingly,

      IT IS SO ORDERED:

      1. Defendant’s motion to vacate under 28 U.S.C. § 2255 is denied with the

          exception of claims of ineffective assistance of counsel. Filing No. 755.

      2. With respect to defendant’s motion to vacate the claims of ineffective

          assistance, the Court will permit this claim to continue. The Court will order an

          evidentiary hearing on February 11, 2020 at 11:00 AM on the ineffective

          assistance claims. The defendant will participate by phone.

      3. Further, the Court will appoint counsel to represent defendant on his ineffective

          assistance claims. Counsel is hereby appointed.

      4. The government shall provide the Court a with brief regarding the ineffective

          assistance claims, if they so desire.

      5. Defendant’s motion to dismiss Count II of the indictment based on the district

          court’s lack of subject matter jurisdiction is denied. Filing No. 779.

      6. Defendant’s motion to dismiss Count II of the indictment is denied. Filing No.

          780.

      7. Defendant’s motion to amend is denied. Filing No. 786.




                                             7
      8. Defendant’s motion to amend is denied. Filing No. 787.

      9. Defendant’s miscellaneous motion is denied. Filing No. 807.



Dated this 17th day of December, 2019.

                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         8
